Case 1:18-cv-03260-PKC-JO Document 48 Filed 07/08/19 Page 1 of 1 PageID #: 345


     NEW YORK                                                                                                  SHANGHAI
      LONDON                                                                                                    ATLANTA
    SINGAPORE                                                                                                  BALTIMORE
   PHILADELPHIA                                   FIRM and AFFILIATE OFFICES                                  WILMINGTON
     CHICAGO                                                                                                      MIAMI
  WASHINGTON, DC                                                                                              BOCA RATON
  SAN FRANCISCO                                                                                               PITTSBURGH
                                                  STEVEN M. COWLEY
  SILICON VALLEY                                                                                                NEWARK
                                               DIRECT DIAL: +1 857 488 4261
     SAN DIEGO                                                                                                 LAS VEGAS
                                              PERSONAL FAX: +1 857 401 3090
    LOS ANGELES                             E-MAIL: SMCowley@duanemorris.com                                  CHERRY HILL
      TAIWAN                                                                                                  LAKE TAHOE
      BOSTON                                          www.duanemorris.com                                      MYANMAR
     HOUSTON                                                                                                      OMAN
      AUSTIN                                                                                            A GCC REPRESENTATIVE OFFICE
                                                                                                             OF DUANE MORRIS
       HANOI
  HO CHI MINH CITY
                                                                                                         ALLIANCES IN MEXICO
                                                                                                             AND SRI LANKA




July 8, 2019

VIA ECF

Honorable James Orenstein
United States District Court
Eastern District of New York
225 Cadman Plaza East, Chambers S1227
Brooklyn, New York 11201

          Re:        Michael Grecco Productions, Inc. v. Alamy Inc., 18-cv-3260-PKC-JO

Dear Judge Orenstein:

       This firm is counsel to Plaintiff Michael Grecco Productions, Inc. (“Plaintiff”) in the above-
captioned action. On behalf of both parties, I write to advise the Court of the status of this matter
in advance of the status conference scheduled for July 10, 2019.

        The parties have unresolved discovery disputes regarding the first phase of discovery,
which have been presented by letter motion papers. (ECF Nos. 42, 43, 44, 46, and 47). Pursuant
to your Honor’s order of June 27, 2019, the motions will be discussed at the conference scheduled
for July 10, 2019. The parties expect to complete the first phase of discovery once your Honor has
ruled on these motions.

                                                                    Respectfully,

                                                                    /s/ Steven M. Cowley

                                                                    Steven M. Cowley




D UANE M ORRIS LLP
100 HIGH STREET, SUITE 2400   BOSTON, MA 02110-1724                            PHONE: +1 857 488 4200    FAX: +1 857 488 4201
DM2\10098328.2
